Citation Nr: 1510203	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rate of pension based on unreimbursed medical expenses, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Dovie S. Brown, Representative


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.  He died in June 2005.  The appellant is the Veteran's widow.  This issue was remanded for further development in February 2014, and now returns again to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

All submitted medical expenses were considered in computation of the Appellant's death pension benefits, to include nursing home payments made in the 5 months prior to his death.


CONCLUSION OF LAW

A higher rate of pension for the year 2006 is not warranted, for accrued benefits purposes.  38 U.S.C.A. §§ 1503(a)(8) , 1521, 5121(a) (West 2014); 38 C.F.R. § 3.272(g) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) , as amended, 73 Fed. Reg. 23,353 (April 30, 2008). 

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that such is the case as to the issue here on appeal.  Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's death pension claim is not subject to the provisions of the VCAA. 

Even if the claim were subject to the provisions of the VCAA, the Board observes that, in the prior February 2014 remand and April 2008 letter, information was sent to the appellant notifying her of the evidence that was needed to substantiate her claim; what information and evidence that VA would seek to provide and what information and evidence the appellant was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claim. The record reflects that she has, on multiple occasions, been notified of the type of evidence necessary to substantiate the claim for non-service-connected pension benefits and of information regarding income and net worth allowable limits set by law.  Thus, the Board concludes that the notice requirements of the VCAA have been satisfied. 

Furthermore, VA has assisted the appellant in the development of her claim by providing appropriate paperwork for her to complete, as well as explaining the importance and necessity of completing such documents, and the potential consequences for failing to fully complete these documents.  The appellant has responded by submitting paperwork along with other documents, including her income tax returns, etc.  Accordingly, the Board concludes that any duty to assist the appellant in the development of her claim has been satisfied.

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3) (2014). 

Payments of VA nonservice-connected pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable family income.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2014).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 C.F.R. §§ 3.271, 3.272 (2014).  Unreimbursed medical expenses, which were paid within the twelve-month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the maximum annual rate payable.  38 C.F.R. § 3.272 (2014). Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a Veteran's just debts, expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA. 38 C.F.R. § 3.272 (2014). 

Upon the death of a Veteran, periodic monetary benefits to which he was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid, will, upon the death of such Veteran, be paid to his spouse.  38 C.F.R. § 3.1000 (2014).

The Appellant is in receipt of death pension benefits, however there is some dispute as to the amount for the year in which the Veteran died.  As noted above, this claim was previously denied because there were no pending claims at the time of the Veteran's death, however, the Board notes that VA's General Counsel has issued opinions relevant to this case which it felt had not been considered by the RO.  Essentially, the General Counsel has held that although information submitted after a Veteran's death may not be considered "evidence in the file at the time of death" for accrued benefits purposes, if the Veteran had in the past supplied evidence of unreimbursed medical expenses that, due to the ongoing nature of his health condition, could be expected to recur in succeeding years (in amounts capable of estimation with a reasonable degree of accuracy), that information could be the basis for a determination that evidence in the file permitted prospective estimation of medical expenses.  See VAOPGPREC 6-93; VAOPGCPREC 12-94; see also Conary v. Derwinski, 3 Vet. App. 109 (1992). 

Based on this information, and because the records was unclear in this matter, this claim was remanded in February 2014, to ensure that the Veteran's final medical expenses, specifically, payments to the nursing home he was residing in prior to his death, were deducted from the Appellant's income for the purposes of calculating her death pension benefits.

On remand, the RO reported in a Supplemental Statement of the Case that the total amount that was paid for the Veteran's stay at a nursing home for the 5 months prior to his death was $1,664.00.  The RO confirmed that this amount was considered an allowable last expense deduction which increased the Appellant's death benefits for the period July 1, 2005, to July 1, 2006.

As this amount was considered in calculation of the appellant's death pension benefits, and as the Appellant has submitted no further evidence showing that any other expenses should be taken into account in calculating her death pension benefits, the Board finds that the Veteran's death pension benefits were properly calculated, and entitlement to an increased rate of pension based on unreimbursed medical expenses, for the purposes of accrued benefits, is denied.

Thus the benefit of the doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

As the Appellant's pension was properly calculated, entitlement to an increased rate of pension based on unreimbursed medical expenses, for the  purposes of accrued benefits, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


